Citation Nr: 0309297	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant timely appealed a September 1998 rating 
decision that denied his claim of entitlement to service 
connection for major depression.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1972 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO) that 
determined the appellant had not filed a timely appeal of a 
September 1998 rating decision regarding a denial of service 
connection for major depression.  


FINDINGS OF FACT

1.  A September 15, 1998, rating decision denied service 
connection for major depression, and the appellant was 
notified of that decision by VA letter dated September 21, 
1998.  

2.  The appellant's notice of disagreement with the September 
15, 1998, rating decision was mailed on September 23, 1999, 
and received by the RO on October 9, 1999.  

3.  The appellant did not file an appeal of the September 15, 
1998, rating decision within one year after receiving 
notification thereof.  


CONCLUSION OF LAW

The September 15, 1998, rating decision that denied service 
connection for major depression was not timely appealed.  
38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the January 2001 
statement of the case and the April 2001 supplemental 
statement of the case of the evidence necessary to 
substantiate his claim that he timely appealed the 
September 15, 1998 rating decision, and of the applicable 
laws and regulations.  In May 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The Board concludes that 
the discussions in the statement of the case and the 
supplemental statement of the case, along with the May 2001 
VA letter, adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the records pertaining to the 
appellant's claim.  He has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant presented testimony regarding his claim at a 
February 2002 Video Conference hearing.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant argues that he timely submitted a notice of 
disagreement to VA regarding his claim for service connection 
for major depression after receiving notification of a 
September 15, 1998, rating decision that denied the claim.  
He claims that he submitted an appeal of the September 15, 
1998, rating decision on November 18, 1998, (VA Form 21-4138) 
to the Pasco County Veterans Services in Port Richey, 
Florida, who, in turn, faxed a copy of the appeal to the 
State of Florida Department of Veterans Affairs at that time.  

In March 1998, the appellant submitted a claim of entitlement 
to service connection for major depression.  A September 15, 
1998, rating decision denied service connection for major 
depression, while also denying service connection for 
asthmatic bronchitis and granting pension benefits to the 
appellant.  The appellant was notified of the September 15, 
1998, rating decision by VA letter dated September 21, 1998.  
In an October 9, 1998, response to the September 21, 1998, VA 
letter, the appellant provided the RO with verification 
information relating to his pension award, but made no 
mention of any disagreement with the denial of service 
connection for major depression.  

On October 9, 1999, the RO received a copy of a VA Form 21-
4138, dated November 18, 1998, with the envelope date-stamped 
September 23, 1999, in which the appellant indicated he 
wanted to appeal the September 15, 1998, rating decision 
denial of service connection for major depression.  

Of record is a copy of a November 18, 1998, facsimile from 
the Pasco County Veterans Services in Port Richey, Florida, 
to the State of Florida Department of Veterans Affairs, which 
included the November 18, 1998, VA Form 21-4138.  

An April 2001 letter from the State of Florida Department of 
Veterans Affairs to a decision review officer at the RO 
indicates that the State of Florida Department of Veterans 
Affairs had no file pertaining to the appellant and that any 
such file would have been purged upon notification of his 
appointment of an attorney or agent as his representative.  

At his February 2002 Video Conference hearing before the 
undersigned Veteran's Law Judge, the appellant and his 
representative presented testimony as to why the appellant's 
claim of entitlement to service connection for major 
depression should be considered to have been timely appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The pertinent statutory and 
regulatory provisions provide that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination by 
the RO; otherwise, that determination will become final. 38 
U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  The date of 
mailing is considered to be the date of the letter of 
notification for purpose of determining whether a timely 
appeal has been filed. 38 C.F.R. § 20.302(a).  For questions 
regarding the timeliness of the notice of disagreement the RO 
must follow the procedures for an administrative appeal. 
38 C.F.R. § 19.33.  Whether a notice of disagreement has been 
filed on time is an appealable issue and if a claimant 
contests an adverse determination with respect to timely 
filing of the notice of disagreement, the RO will furnish a 
statement of the case to the claimant.  38 C.F.R. § 19.34.  

The Board finds that the appellant did not submitted a timely 
notice of disagreement with respect to the September 15, 
1998, VA rating decision that denied service connection for 
major depression.  The RO notified the appellant of the 
September 15, 1998,rating decision by a computer generated 
letter dated September 21, 1998, but he did not file a notice 
of disagreement with VA as to that decision within one year 
thereafter, as stipulated by law.  While there is of record a 
November 18, 1998, statement from the appellant indicated a 
desire to appeal the September 15, 1998, rating decision, the 
evidence shows that the statement was not received by VA 
until October 9, 1999, which was more than one year after the 
mailing of notification of the September 15, 1998, rating 
decision.  Regardless of whether the statement was received 
by the State of Florida Department of Veterans Affairs at the 
time it was faxed by the Pasco County Veterans Services, the 
Board notes that the State of Florida Department of Veterans 
Affairs was not, and is not, a part of VA.  Therefore, 
receipt of the statement by the State of Florida Department 
of Veterans Affairs would not constitute receipt by VA.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Accordingly, as the appellant did not file an appeal of  
the September 15, 1998, rating decision within one year after 
notification thereof, there was no timely appeal of that 
decision.  Consequently, the present appeal is denied.  



ORDER

The appeal as to whether a notice of disagreement was timely 
filed with respect to the September 15, 1998, rating decision 
is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

